Citation Nr: 1624801	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  14-00 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), anxiety disorder, depressive disorder, mood disorder, and panic disorder with agoraphobia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from October 1959 to June 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2013, the Veteran testified before a Decision Review Officer at the RO.  A transcript of this proceeding is associated with the claims file.

The Board notes that the psychiatric claim on appeal was developed to include only "panic disorder with agoraphobia."  However, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has recharacterized the claim on appeal as a claim for service connection for an acquired psychiatric disorder, to include all of the Veteran's diagnosed psychiatric disorders, including PTSD, anxiety disorder, depressive disorder, mood disorder, and panic disorder.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Resolving all doubt in his favor, the Veteran has current diagnoses of panic disorder with agoraphobia and PTSD which have been related to his service and have been continually present since that time.



CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for an acquired psychiatric disorder, to include diagnoses of panic disorder with agoraphobia and PTSD, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for an acquired psychiatric disorder herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Calusa v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that he began experiencing psychiatric problems during his service.  He acknowledges that his service treatment records are negative for any complaints or clinical findings of a psychiatric disorder but, in August 2013 correspondence, wrote that it would have been inappropriate to declare a mental condition in a war zone.  During his August 2013 RO hearing, he testified that during service and continuing since service he has experienced panic attacks and sleep problems which he attempted to treat with the use of alcohol.  In a February 2011 PTSD stressor statement and at various other times throughout this appeal the Veteran has described a stressful situation that contributed to his current psychiatric problems.  Specifically, he described a May 1965 incident at Bien Hoa Airbase in May 1965 when the base was attacked by B-57 bombers and approximately 20 soldiers were killed or injured.  

The earliest post-service evidence of psychiatric problems is a VA treatment record dated in July 2009 (Dr. K.J.C.).  At that time it was noted that the Veteran had not seen a psychiatrist previously but that, for the past two years, he had intermittent panic attacks with a sensation of overheating, tachycardia, chest tightness, and shortness of breath.  The Veteran described spending one year in Vietnam during the war where he was exposed to three hours of shelling nightly.  The Veteran also admitted to depression when he was younger and drinking heavily.  Dr. K.J.C. noted that the Veteran came home from Vietnam as an alcoholic and that he used alcohol to treat his problems with anxiety, irritability, anger, and insomnia.  The Veteran was diagnosed with panic disorder; PTSD, chronic (mild); and alcohol dependence (currently in remission since 1978).  A subsequent December 2011 VA treatment record, also from Dr. K.J.C., shows a diagnosis of PTSD along with panic disorder with agoraphobia.

The Veteran submitted a claim for service connection for PTSD in February 2011.  In support of this claim, the Veteran submitted an August 2013 form, purportedly from Dr. K.J.C., the same VA doctor who treated the Veteran in July 2009 and December 2011.  This form is labeled "Nexus Statement" and notes that a disability is "As most likely cause by or a result of military experience."  This form references a July 2009 treatment note documenting military trauma.  Significantly, there is no rationale for this opinion as, according to Dr. K.J.C., such was not possible given the patient-physician relationship.  

The Veteran was afforded a VA psychiatric examination in September 2013.  Significantly, the examiner diagnosed anxiety disorder, depressive disorder, and alcohol abuse (in reported sustained full remission).  The examiner found that the Veteran did not meet the criteria for a diagnosis of PTSD and noted that, while the Veteran was diagnosed with PTSD by a treating mental health provider, the assessment of PTSD was made through the use of an unstructured interview.  Unfortunately, the September 2013 VA examiner did not provide an etiology opinion regarding the Veteran's diagnosed anxiety disorder and/or depressive disorder.

Upon review of the evidence, the Board finds that the evidence of record is in relative equipoise and, affording the Veteran the benefit of the doubt, service connection for an acquired psychiatric disorder is warranted.  

As an initial matter, the Board finds that the Veteran has current diagnoses of several acquired psychiatric disorders.  While the Veteran's VA treating physician, Dr. K.J.C., and the September 2013 VA examiner are not in agreement as to what the Veteran's psychiatric diagnoses are, there is no question that the Veteran does have a current acquired psychiatric disorder.  Furthermore, the Veteran is competent to provide lay testimony regarding psychiatric problems he experienced during and immediately following service.  The only matter still in question is whether there is a medical link between the Veteran's current acquired psychiatric disability and his military service.  

In this case, the record contains an August 2013 medical opinion from Dr. K.J.C. relating the Veteran's psychiatric disabilities to his military service.  There is no contrary medical opinion of record.  While the August 2013 statement from Dr. K.J.C. does not provide a rationale for her opinion, this statement does reference the July 2009 VA treatment record noting psychiatric problems since service.  Accordingly, the Board resolves all doubt in favor of the Veteran and finds that an acquired psychiatric disorder is related to his military service.  Therefore, service connection for such disorder is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303; Gilbert, supra.


ORDER

Service connection for an acquired psychiatric disorder is granted.




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


